           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

RAY ADAMS                                                     PLAINTIFF

v.                        No. 3:20-cv-40-DPM

BRYAN MILLER
and KAREN MILLER                                         DEFENDANTS

                                 ORDER
     1. Adams' s motion to proceed in forma pauperis, NQ 1, is granted.
He has some income but can't afford the filing fee.
     2. The Court must screen his complaint. 28 U.S.C. § 1915(e)(2).
Adams has not adequately alleged subject matter jurisdiction: under
the diversity statute, 28 U.S.C. § 1332(a), the parties must be citizens of
different states; and Adams does not plead the citizenship of either
Bryan Miller or Karen Miller. It is also unclear what either defendant
did to offend Adams. A complaint must contain specific facts that
plausibly support a claim for relief. Ashcroft v. Iqbal, 556 U.S. 662,
677-78 (2009). The Court notes with concern Adams's request for
relief. Ng 2 at 5. Perhaps it is hyperbolic. The biblical reference to
Herod and John the Baptist is clear. But no United States court can
afford the relief Adams seeks.       The complaint will be dismissed
without prejudice for lack of subject matter jurisdiction. Lee v. Airgas
Mid-South, Inc., 793 F.3d 894, 898-99 (8th Cir. 2015).
So Ordered.

                       l!ewb~-4;1=-
                    D.P. Marshall Jr.
                    United States District Judge

                      3 ;V/ct.A. t/.,   ;;lO;Lo




              -2-
